DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qiming Deng on 7/13/2022.

The application has been amended as follows: 

Claims:

(Currently Amended)  A method of processing emergency call data, the method comprising:
receiving, at a cloud-based emergency management system, emergency call data [[at]]related to an emergency call received at a public safety answering point (PSAP) call taking module, the emergency call data comprising an automatic location identification (ALI) location;
receiving emergency data, related to the emergency call data, at [[a]]the cloud-based emergency management system, the emergency data comprising a device-based hybrid location;
formatting the emergency data into a standard format comprising a plurality of data fields relating to the emergency call data received at the PSAP for display in an enhanced data window; and
			providing, to the PSAPan ALI data window displaying the ALI location and the enhanced data window displaying the emergency data comprising the device-based hybrid location with the plurality of data fields in the standard format via an internet protocol connection, wherein the enhanced data window is separate from the ALI data window.  

(Currently Amended)  The method of claim 1, wherein formatting the emergency data into a standard format comprising a plurality of data fields relating to [[an]]the emergency call, comprises:
formatting the emergency data into a National Emergency Number Association (NENA) standard format.  

(Currently Amended)  The method of claim 1, wherein receiving emergency  data, related to the emergency  call  data, at [[a]]the cloud-based  emergency  management  system, comprises:
receiving emergency data related to the emergency call[[s]] received at the PSAP call taking module.
(Currently Amended)  The method of claim 1, wherein formatting the emergency data into a standard format comprising a plurality of data fields relating to [[an]]the emergency call, comprises:
formatting the emergency data into the plurality of data fields comprising: a service data reference field, a full name field, an email field, an emergency contacts field, an addresses field, and a language field.

(Cancelled)  


(Cancelled)  


(Cancelled)  



(Cancelled)  


(Currently Amended)  A method of processing emergency data, the method comprising:
receiving first data at a cloud-based data management system, the first data comprising emergency data comprising device-based hybrid location data;
receiving second data related to the first data at a public safety answering point (PSAP) call taking module, the second data comprising automatic location identification (ALI) location data related to an emergency calls received at the PSAP call taking module;
sending a portion of the second data, from the PSAP, to the cloud-based data management system; [[and]]
formatting the first data into a standard format comprising a plurality of data fields relating to the second data received at the PSAP; and
sending at least a portion of the first data from the cloud-based data management system to the PSAP over a network connection in response to receiving the portion of the second data at the cloud-based management system, wherein the at least a portion of the first data comprising the device-based hybrid location with the plurality of data fields in the standard format is displayed in an enhanced data window, and the second data comprising the ALI location data is displayed in an ALI data window, the enhanced data window separate from the ALI data window.  

(Original)  The method of claim 9, wherein sending a portion of the second data to the cloud-based data management system, comprises:
sending the portion of the second data to the cloud-based data management system in a request for the first data. 
(Currently Amended)  The method of claim 9, wherein sending at least a portion of the second data to the cloud-based data management system, comprises:
sending the automatic location identification (ALI) data to the cloud-based data management system in a request for the first data.  

(Cancelled)  


(Cancelled)  


(Cancelled)  


(Canceled)  

(Currently Amended)  The method of claim [[15]]9, wherein formatting the first data into a standard format comprising a plurality of data fields relating to the second data, comprises:
formatting the first data into a National Emergency Number Association (NENA) standard format.  

(Currently Amended)  The method of claim [[15]]9, wherein formatting the first data into a standard format comprising a plurality of data fields relating to the second data, comprises:
formatting the first data into the plurality of data fields comprising: a service data reference field, a full name field, an email field, an emergency contacts field, an addresses field, and a language field.  

(Cancelled)  


(Cancelled)  


(Cancelled)  


(Currently Amended)  A method of processing  emergency call data, the method comprising:
receiving emergency call data related to an emergency call generated by an electronic device and received by a public safety answering point (PSAP) at a call taking module, the emergency call data comprising an automatic location identification (ALI) location;
receiving, at a cloud-based emergency management system, emergency data generated by the electronic device and related to the emergency call generated by the electronic device, the emergency data comprising a device-based hybrid location;
formatting the emergency data into a standard format comprising a plurality of data fields relating to the emergency call received by the PSAP for display in an enhanced data window; and
providing, to the PSAP, an ALI data window comprising the ALI location and an enhanced data window comprising the emergency data comprising the device-based hybrid location with the plurality of data fields in the standard format via an internet protocol connection, wherein the enhanced data window is separate from the ALI data window.

(Currently Amended)  The method of claim 21, wherein formatting the emergency data into a standard format comprising a plurality of data fields relating to [[an]]the emergency call, comprises:
formatting the emergency data into a National Emergency Number Association (NENA) standard format.  


(Currently Amended)  The method of claim 21, wherein formatting the emergency data into a standard format comprising a plurality of data fields relating to [[an]] emergency call, comprises:
formatting the emergency data into the plurality of data fields comprising: a service data reference field, a full name field, an email field, an emergency contacts field, an addresses field, and a language field.

(Cancelled)  


(Cancelled)  


(Cancelled)  


(Currently Amended)  A method for processing emergency data, the method comprising:
receiving emergency call data associated with an emergency call being handled by a call-handling application at an emergency service provider (ESP), the emergency call data comprising an automatic location identification (ALI) location;
receiving an emergency alert comprising emergency data associated with [[an]]the emergency call being handled by [[a]]the call-handling application at [[an]]the emergency service provider (ESP), wherein the emergency data is formatted into a standard format and comprises a plurality of data fields comprising a phone number and a device-based hybrid location associated with an electronic device that generated the emergency call;
storing the emergency data from the plurality of data fields in one or more clearinghouse databases; and
providing, through a website, an ALI data window comprising the ALI location and an enhanced data window comprising at least a subset of the emergency data associated with the emergency call, wherein the enhanced data window displays at least the phone number associated with the electronic device and [[a]]the device-based hybrid location associated with the electronic device, wherein the enhanced data window is separate from the ALI data window.  
(New)  The method of claim 1, wherein the ALI data window and the enhanced data window are displayed within a graphical user interface simultaneously. 
(New)  The method of claim 9, wherein the ALI data window and the enhanced data window are displayed within a graphical user interface simultaneously. 
(New)  The method of claim 21, wherein the ALI data window and the enhanced data window are displayed within a graphical user interface simultaneously. 
(New)  The method of claim 27, wherein the ALI data window and the enhanced data window are displayed within a graphical user interface simultaneously. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 9-11, 16-17, 21-23 and 27-31 are allowed.
Applicant’s invention is drawn to a method and apparatus for processing emergency data.
Independent claims 1, 9, 21 and 27 are allowed for the following reasons.
Applicant's independent claims recite, inter alia, providing, through a website, an ALI data window comprising the ALI location and an enhanced data window comprising at least a subset of the emergency data associated with the emergency call, wherein the enhanced data window displays at least the device-based hybrid location associated with the electronic device, wherein the enhanced data window is separate from the ALI data window.
Closest prior art Piett US 20100262668, teaches displaying emergency data (See Piette [0065]-[0067]) however does not teach the features in amended claim features as recited above.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Dependent claims 2-4, 10-11, 16-17, 22-23 and 28-31 are allowed for the reasons above as they depend upon the allowed independent claims 1, 9, 21 and 27
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 6/30/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/
Examiner, Art Unit 2647